Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the application filed 10/17/2019.
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/3/2021, 9/8/2020, 7/1/2020 has been considered and initialed by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claim 12 recites, "…means of storing data on a plurality of sites…", and "…means of displaying a site's antenna structures and transmitters with associated elements…"  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  To provide clarification, the structure, material, or act disclosed in applicant’s specification that supports the recited function(s) of these claims is/are disclosed in ¶7: “…The system can include a database including data on a plurality of buildings and transmitters emitting radio frequency (RF) radiation to or inside one or more of the plurality of buildings… the system can include a maximum permissible exposure (MPE) mapping module configured to display a building's antennas and transmitters with associated elements, calculate a building's associated MPE limits, and create graphic representation of MPE maps..”; ¶90 “…The MPE map display module 430 displays the sites transmitters showing all the site's elements and the associated MPE maps.. Moreover, ¶177 of applicant’s specification discloses, “…those of skill in the art will appreciate that the various illustrative logical blocks, modules, circuits, and method steps described in connection with the above described figures and the embodiments disclosed herein can often be implemented as electronic hardware, computer software, or combinations of both…”. 
Giving the broadest reasonable interpretation consistent with the specification, the structure, material, or act disclosed in applicant’s specification that supports the recited function(s) of the claim limitations "…means of storing data on a plurality of sites…", of independent claim 12 as it would be interpreted by one of ordinary skill in the art, is respectively interpreted to be a database.
Giving the broadest reasonable interpretation consistent with the specification, the structure, material, or act disclosed in applicant’s specification that supports the recited function(s) of the claim limitations  "…means of displaying a site's antenna structures and transmitters with associated elements…"  of independent claim 12 as it would be interpreted by one of ordinary skill in the art, is respectively interpreted to be a map.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. § 101 because the claims are directed to software per se. Independent claim 1 is directed to a system including a database, and a maximum permissible exposure (MPE) mapping module.  Applicant’s disclosure teaches that these modules are software based (Fig 4, ¶177) and that the system can be implemented in hardware or software.  Given the broadest reasonable interpretation of applicant’s claims, the invention is directed to software per se.  Software does not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture or composition of matter) Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77. 
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   Claim 1 although directed toward a system (a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), given the broadest reasonable interpretation of applicant’s claims, the invention is directed to software per se (as noted above). Further while claims 12-15 are also directed toward a system, the subject matter does not fall within one of the four categories of patent eligible subject matter since the claim terms are broad enough to encompass mere data and/or software. Meaning, independent claim 12 appears to claim a database, the database may merely be a compilation of data such as computer code. There does not appear to be any physical structure in independent claim 12. However, in an effort to further prosecution, claims 1-16 have been included in the two part analysis. Claims 17-
Step 2A-Prong 1: Claim 1 which is representative of claims 12 and 17 recites in part, “…a database including data on a plurality of buildings and transmitters emitting radio frequency (RF) radiation to or inside one or more of the plurality of buildings; and a maximum permissible exposure (MPE) mapping module configured to display a building's antennas and transmitters with associated elements, calculate a building's associated MPE limits, and create graphic representation of MPE maps.…”. The underlined limitations above demonstrate, independent claims 1, 12 and 17 are directed toward the abstract idea for calculating a buildings maximum permissible exposure (MPE) limits and creating a graphic MPE map(s) in a computing environment. Applicant’s specification emphasizes monitoring and controlling energy transmission within a building. It further describes accessing radio transmission safety information, updating changes and calculating RF exposure at a given location and creating MPE maps. (¶2,¶6, ¶7, ¶9).
Claims 1, 12 and 17 are considered certain methods of organizing human activity because as claimed, the limitations of  “…a database including data on a plurality of buildings and transmitters emitting radio frequency (RF) radiation to or inside one or more of the plurality of buildings; and a maximum permissible exposure (MPE) mapping module configured to display a building's antennas and transmitters with associated elements, calculate a building's associated MPE limits, and create graphic representation of MPE maps.…” pertains to (i) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations and (ii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are covered in certain methods of organizing human activity. Hence, the claim recites an abstract idea. See MPEP 2106.04(II) Certain Methods of Organizing Human Activity.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a system”, “database”] merely provide an abstract-idea based solution using a “system”, “database” for (storing, displaying, calculating and creating data (a site’s MPE limits and map(s))) for data gathering and analysis merely to provide instructions to implement the abstract idea recited above utilizing “a system”, and “a database” as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claims 1, 12 and 17 fail to operate the recited “system”, and “database” (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“a system”, “a database”]  amounts to no more than mere instructions to apply the exception using a generic computer 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
Independent claims 12 and 17 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-11, 13-16 and 18-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected “…wherein the database further includes.…”; claims 3, 4, 6, 9, 11, 14-16 and 20 recite in part, “…further comprising…an indoor positioning system…a data update module…a compliance audit module…a building information display module…a power down request module…”;  claim 5 recites in part, “…wherein changes made…include…”; claim 7 recites in part, “…wherein data on the plurality of transmitters includes…”; claim 8 recites in part, “…wherein the data on the plurality of transmitters further includes data …”; claim 10 recites in part, “…wherein the building information display module is configured to …”; claims 13 and 18 recite in part, “…wherein the transmitters comprise…”; claim 19 recites in part, “…wherein the database includes…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for calculating a buildings maximum permissible exposure (MPE) limits and creating a graphic MPE map(s) in a computing environment. Hence, claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 9, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida et al., US Patent No US 6,356,758 B1, in view of Federal Communications Commission Office Of Engineering & Technology “Evaluating Compliance with FCC Guidelines for Human Exposure to Radiofrequency Electromagnetic Fields", OET Bulletin 65, Edition 97-01, August 1997,
https://transition.fcc.gov/bureaus/oet/info/documents/bulletins/oet65/oet65.pdf, herein referred to as “FCC OET65”.
With respect to Claims 1, 12 and 17,
Almeida discloses,
a database including data on a plurality of buildings and transmitters emitting radio frequency (RF) radiation to or inside one or more of the plurality of buildings (column 4, lines 25-48: “…Integrated database 120 includes a variety of data corresponding to a cellsite (e.g., topographical data, architectural data, and RF propagation data)… The data may include two-dimensional images (e.g., maps, plans, and photographic images), three-dimensional images (e.g., architectural clutter, and mechanical surface geometry), and operational measurements (e.g., data streams and formulas).”; Fig 3A,col5, lines 40-44:“…The cellsite data include topographical data 300, architectural data 305, street map data 310, radio frequency propagation data 315, surround line of site terrain data 320, cellsite location data 325, and subscriber data 330. These data are gathered and stored in database 120…”) 
 means of storing data on a plurality of sites having transmitters emitting radio frequency (RF) radiation to the inside of each site;( (column 4, lines 25-48: 
creating a database including data on a plurality of buildings having transmitters emitting radio frequency (RF) radiation to the inside of each building (col 4, lines 37-41: “…Data that is stored in database 120 may be updated or modified in any manner to maintain current cellsite information. In addition, database 120 may be expandable to accommodate additional information corresponding to one or more cellsites…”; col 5, lines 55-66: “…RF propagation data 315 provide an aerial view of RF coverage at a cellsite. Computer system 140 displays RF propagation data 315 as transparent to enable viewing of other cellsite information, such as topographical, architectural and street map data. Sonar mapping equipment (e.g., a radio receiver linked with a very precise timing system) may be used to measure and record RF propagation data at the cellsite. This equipment may also be used to determine the border or outer perimeter of RF coverage at the cellsite which is stored as surround line of site terrain data 320. Cellsite location data 325 illustrate the cellsite from which one or more antennas send and receive RF signals to provide wireless communication services to subscribers…”; col 5, lines 55-67: “…Sonar mapping equipment (e.g., a radio receiver linked with a very precise timing system) may be used to measure and record RF propagation data at the cellsite…”)
a maximum permissible exposure (MPE) mapping module configured to display a building's antennas and transmitters with associated elements, Fig 3A, col 5, lines 55-67: “…RF propagation data 315 provide an aerial view of RF coverage at a cellsite. Computer system 140 displays RF propagation data 315 as transparent to enable viewing of other cellsite information, such as topographical, architectural and street map data. Sonar mapping equipment (e.g., a radio receiver linked with a very precise timing system) may be used to measure and record RF propagation data at the cellsite. This equipment may also be used to determine the border or outer perimeter of RF coverage at the cellsite which is stored as surround line of site terrain data 320. Cellsite location data 325 illustrate the cellsite from which one or more antennas send and receive RF signals to provide wireless communication services to subscribers…”)
create graphic representation of MPE maps (Abstract: “…Data manipulation and visualization tools for simulating the planning and operation of one or more cellsites within a wireless network include an integrated database of cellsite information such as topographical, architectural, and RF propagation data. The tools retrieve and manipulate this data through graphical user interface software executed by a computing device…”; col 5, lines 40-55: “…cellsite data include topographical data 300, architectural data 305, street map data 310, radio frequency propagation 315, surround line of site terrain data 320, cellsite location data 325, and subscriber data 330…Topographical data 300 provide a topographical view of the geographical area in which the cellsite is located. 
Almeida teaches data manipulation and visualization tools for simulating the planning and operation of one or more cellsites within a wireless network include an integrated database of cellsite information such as topographical, architectural, and RF propagation data. The tools retrieve and manipulate this data through graphical user interface software executed by a computing device (Abstract). Almeida discloses the use of a map to show antenna propagation Fig 2 and 3) and a system which simulates the operational characteristics of the cellsite and views of RF propagation data in a variety of planes (col 12, lines 22-42). Almeida further discloses a control screen that provides visual effects, such as check marks, for indicating to the network manager that a particular parameter intensity is at its highest or lowest position which can provide caution to the observer (col 6, lines 47-55). Applicant’s disclosure teaches ¶130: “…The MPE maps module 430 calculates power densities for antennas in the database and creates graphic representations of the power densities…”; ¶137: “…The MPE maps module 436 as represented in Fig. 5 provides radiation pattern maps which show the power density limits for restricted, controlled and general public MPE boundaries…”; ¶175: “…The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein can be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions describedDOCS 113377-OO1CP6/3805967.1 52 herein…”; Examiner interprets the computer system, integrated database and software tools for measuring, recording, manipulating and visualizing RF propagation data to include but not limited to cellsite parameters, buildings and geographical area maps of Almeida as teaching the intended function of applicant’s MPE mapping module since the labels themselves carry little patentable weight. This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Gulack, 703 F.2s 1381, 1385, 217USPQ 401, 404 (Fid. Cir. 1983); In re Lowry, 32, 32 F.3d 1579, 32 USPQ2d 1031 Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply applicant's labels to various actors and modules in a system such as Almeida because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious. See Gulack cited above.




calculate a building's associated MPE limits (page 19, ¶1: “…Calculations can be made to predict RF field strength and power density levels around typical RF sources. For example, in the case of a single radiating antenna, a prediction for power density in the far-field of the antenna can be made by use of the general Equations (3) or (4) below [for conversion to electric or magnetic field strength see Equation (1) in Section 1]. These equations are generally accurate in the far-field of an antenna but will over-predict power density in the near field, where they could be used for making a "worst case" or conservative prediction. S=PG/4πR2, where S=power density (in appropriate units, e.g. mW/cm2 ), P=power input to the antenna (in appropriate units, e.g. mW), G=power gain of the antenna in the direction of interest relative to an isotropic radiator, R=distance to the center of radiation of the antenna (appropriate units, e.g., cm); or S=EIRP/4πR2 , where EIRP=equivalent (or effective) isotropically radiated power…”, page 52, 53 ¶1: “…The FCC guidelines specify exposure limits…The MPE limits indicate levels above which people may not be safely exposed regardless of the location where those levels occur…Figs 4-7, Appendix A: RF Exposure Guidelines, MPE limits, pages 64-76, page 65, ¶2: “…The FCC's MPE limits for field strength and power density are given in Table 1 (and in 47 CFR § 1.1310) Figure 1 is a graphical representation of the limits for plane-wave (far-field) equivalent power density versus frequency. The FCC's limits are generally applicable to all facilities, operations and transmitters 
FCC OET 65 teaches (formulas) calculations to predict RF field strength and power density levels around typical RF sources used for determining whether proposed or existing transmitting facilities, operations or devices comply with limits for human exposure to radiofrequency (RF) fields adopted by the Federal Communications Commission (FCC). These values are used to determine guidelines and compliance for MPE limits. In addition to calculations and the use of tables and figures, Section 4, dealing with controlling exposure, can be consulted to ensure compliance, especially with respect to occupational/controlled exposures (Introduction, pg 1, ¶1, ¶4). While section 3 provides basic information and references on measurement procedures and instrumentation on measuring RF fields.  Almeida and FCC OET 65 are directed to the same field of endeavor since they are related to evaluating RF propagation data from an antenna(s) at a cellsite(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data manipulation and visualization tools of Almeida with the FCC guidelines as taught by FCC OET65 since it allows for calculating and predicting RF field strength and power density levels around typical RF sources, and determining RF levels which may exceed MPE limit levels (page 1, ¶1-4, page 53, ¶1, Appendix Table 1, 2).


With respect to Claim 9, 
Almeida and FCC OET65 disclose all of the above limitations, Almeida further discloses,
further comprising a building information display module configured to provide the floor plan of one of the buildings.(Fig 1, 3 col 6, lines 1-10: “…Computer system 140 displays each subscriber as a circle of varying size depending on the accuracy of the signal throughout and around the cellsite. Preferably, subscriber data 330 includes information about a subscriber and the subscriber's location within or around the cellsite. One or more of a service provider's database, enhanced 911 support system, or global positioning system (GPS) may be used to generate subscriber data 330. Alternatively, other commercially known approaches may be used to obtain a subscriber's location within a defined geographical area …”) Examiner interprets a global positioning system (GPS) generating a subscriber’s location within or around a defined geographical area as teaching the intended function of applicant’s floor plan.




With respect to Claim 10,
Almeida and FCC OET65 disclose all of the above limitations, Almeida further discloses,
wherein the building information display module is configured to be accessed by a first responder during an emergency(col 4, line 49-64: “…One or more of a service provider's database, enhanced 911 support system, or global positioning system (GPS) may be used to generate subscriber data 330. Alternatively, other commercially known approaches may be used to obtain a subscriber's location within a defined geographical area…”)

Claims 2-5, 7, 8, 13, 14, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida, FCC OET65, in further view of Feisullin et al., US Patent Number 5,949,988A.
With respect to Claims 2, 14 and 19,
Almeida and FCC OET65 disclose all of the above limitations, the combination of Almeida and OET65 does not distinctly describe the following limitations, but Feisullin however as shown discloses,
wherein the database further includes data on at least one floor plan of one or more of the plurality of buildings, (col 1, lines 8-14: “…systems for predicting RF power distribution coverage, and particularly, a visually interactive system for efficiently predicting RF distribution coverage in any environment, e.g., indoor, outdoor, and terrain-type environments and forming a 3-D geometric database model therefrom… “…the RF signal being represented as a beam having magnitude and direction, the propagation including querying the database model to trace the beam in the geometric environment…. accounts for inter-floor and inter-roof RF propagation in multi-floor buildings…”;Fig 5, column 8, lines 17-32:”….. optimization for scenarios such as a multi-floor building with inter-floor (or inter-roof) propagation...”; col 9, lines 6-9: “…each beam 90 formed from the tessellated transmitter surface, is cast into the geometric database model of the environment and computationally propagated therein…”)
means of storing at least one floor plan of each site (col 1, lines 8-14: “…systems for predicting RF power distribution coverage, and particularly, a visually interactive system for efficiently predicting RF distribution coverage in any environment, e.g., indoor, outdoor, and terrain-type environments and combinations thereof, using ray-beam tracing and partitioning tree represented geometry…”;col 4, lines 10-34: “…obtaining a binary tree representation of a geometric environment in three-dimensions and forming a 3-D geometric database model therefrom… “…the RF signal being represented as a beam having magnitude and direction, the propagation including querying the database model to trace the beam in the geometric environment…. accounts for inter-floor and inter-roof RF propagation in multi-floor buildings…”;Fig 5, column 8, lines 17-32:”….. optimization for scenarios such as a multi-floor building with inter-floor (or inter-roof) propagation...”; col 9, lines 6-9: “…each beam 90 formed from the tessellated transmitter surface, is cast into the geometric database model of the environment and computationally propagated therein…”)
wherein the database includes at least one floor plan of each building( (col 1, lines 8-14: “…systems for predicting RF power distribution coverage, and particularly, a visually interactive system for efficiently predicting RF distribution coverage in any environment, e.g., indoor, outdoor, and terrain-type environments and combinations thereof, using ray-beam tracing and partitioning tree represented geometry…”;col 4, lines 10-34: “…obtaining a binary tree representation of a geometric environment in three-dimensions and forming a 3-D geometric database model therefrom… “…the RF signal being represented as a beam having magnitude and direction, the propagation including querying the database model to trace the beam in the geometric environment…. accounts for inter-floor and inter-roof RF propagation in multi-floor buildings…”;Fig 5, column 8, lines 17-32:”….. optimization for scenarios such as a multi-floor building with inter-floor (or inter-roof) propagation...”; col 9, lines 6-9: “…each beam 90 formed from the tessellated transmitter surface, is cast into the geometric database model of the environment and computationally propagated therein…”)
Feisullin discloses method/systems for predicting RF power distribution coverage, and a visually interactive system for efficiently predicting RF 

With respect to Claim 3,
Almeida, FCC OET65 and Feisullin disclose all of the above limitations, Feisullin further discloses,
further comprising an indoor positioning system having coordinates of each transmitter in relation to the at least one floor plan in the database.(col 5, lines 18-32: “…the RF energy distribution and predicting system 100 consists of a start preprocessing stage 102 where a 3-D geometric model of the intended environment is first formulated. This stage consists of utilizing photogrammatic representations of the environment to be modelled, and, implementing mathematical techniques for partitioning the environment in a manner so as to generate a binary trees representation.  3-D partitioning techniques includes generating hyperplanes in a model coordinate system (MCS), e.g. Cartesian coordinate system, for subdividing the environment to be modelled and generating a binary tree representation of the environment…”; lines 42-46: “…The invention is visually interactive in that the user is able to specify the location of a transmitter or transmitters in 3-D, the broadcast RF power requirements and antenna properties, the amount of broadcast sampling rays, and, the location of a sample plane of RF power receiving bins in 3-D, e.g., six feet off the ground when determining RF coverage for automobile…”)
Almeida, FCC OET 65 and Feisullin are directed to the same field of endeavor since they are related to evaluating RF propagation data from antenna(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data manipulation and visualization tools of Almeida with the FCC guidelines of FCC OET65 and the method/system for simulating RF energy distribution as taught by Feisullin since it allows for a quick and cost-efficient means for recording power distribution at multiple layers of sampling planes at different heights (col 5, lines 29-32, col 8 lines 17-32).




With respect to Claim 4,
Almeida and FCC OET65 disclose all of the above limitations, the combination of Almeida and FCC OET65  does not distinctly describe the following limitation, but Feisullin however as shown discloses,
further comprising a data update module configured to update the database when changes are made to the at least one of the floor plans(col 13, lines 24-49: “…a user may proceed to the visualization module 120 to enable a 3-D visualization of the environment where RF coverage is desired. It is through this module that a user interactively specifies the coordinates of a RF antenna transmitter in three dimensions, the type of antenna, e.g., dipole, isotropic, etc., the antenna gain pattern, and the number and height of sampling points (receive bins) for the RF prediction coverage… a user defined filename at block 140 or, may start the simulation process over by returning to step 105 and/or steps 107/110 for further modification of some or all of the above-described simulation parameters. For instance, after analyzing the results from a previous simulation, the user may want to run a new simulation with the addition of a second transmitter, or, with changes to the location, gain, and/or gain pattern attributes of the previously simulated transmitter…”;col 16, lines 18-40: “… the simulation is run at block 200 in the manner described for computing RF energy distribution for the selected environment. After the simulation is performed, the results from the prediction may be further analyzed and downloaded at block 130 to an analysis module, or, the results may be exported to other analysis tools at step 135…”).
Examiner interprets a user interactively specifies/changes the coordinates of a RF antenna transmitter via the visualization module of Fiesullin as teaching the intended function of applicant’s data update module since the labels themselves carry little patentable weight. This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Gulack, 703 F.2s 1381, 1385, 217USPQ 401, 404 (Fid. Cir. 1983); In re Lowry, 32, 32 F.3d 1579, 32 USPQ2d 1031 Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply applicant's labels to various actors and modules in a system such as Fiesullin because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious. See Gulack cited above. 
Almeida, FCC OET 65 and Feisullin are directed to the same field of endeavor since they are related to evaluating RF propagation data from antenna(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data manipulation and visualization tools of Almeida with the FCC guidelines of FCC OET65 and the method/system for simulating RF energy distribution as taught by Feisullin since it allows for a user to interactively modify attributes and 

With respect to claim 5,
Almeida, FCC OET65 and Feisullin disclose all of the above limitations, Almeida further discloses,
wherein changes made to one of the floor plans include repositioning of one of the plurality of transmitters (col 7, lines 36-55: “…Upon reaching a satisfactory adjustment to the antenna using the simulator, the network operator saves these changes in a memory and preferably communicates them to the cellsite in real-time (e.g. through a wireless communications link). Upon receiving these changes at the cellsite, an on-site technician makes the actual changes to the antenna or power amplifier consistent with the simulated changes. Preferably, an antenna mounting bracket for supporting the antenna includes calibrated markings that allow the technician to accurately make the requested adjustments to antenna height, yaw and pitch either electronically or manually…”; col 8, lines 53-58: “…adjust antenna 550 to compensate for the obstruction)

With respect to Claim 15,
Almeida, FCC OET65 and Feisullin disclose all of the above limitations, Almeida further discloses,
further comprising means to display the floor plan of one of the site.(Fig 1, 3, column 6, lines 1-10: “…Computer system 140 displays each subscriber as a circle of varying size depending on the accuracy of the signal throughout and around the cellsite. Preferably, subscriber data 330 includes information about a subscriber and the subscriber's location within or around the cellsite. One or more of a service provider's database, enhanced 911 support system, or global positioning system (GPS) may be used to generate subscriber data 330. Alternatively, other commercially known approaches may be used to obtain a subscriber's location within a defined geographical area …”) Examiner interprets a global positioning system (GPS) generating a subscriber’s location within or around a defined geographical area as teaching the intended function of applicant’s floor plan.

Claims 6, 11, 16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Almeida, FCC OET65, in further view of Commonwealth of Virginia, “Commonwealth of Virginia RF Radiation Exposure Compliance Plan for Building and Tower Based Antenna Sites, Mobiles and Maintenance”, April 2000 (hereinafter “Virginia”).
With respect to Claim 6,
Almeida and FCC OET65 discloses all of the above limitations, the combination of Almeida and OET65 does not distinctly disclose the following limitations, but Virginia however as shown discloses,
compliance audit module configured to maintain compliance for the plurality of buildings and to monitor for changes to compliance status when data associated with the plurality of buildings is changed(page 18, “Site Safety Officer”, ¶3 “…results of all determinations, including copies of any routine analysis …shall be maintained by the site safety officer with a copy forwarded to the responsible agency…”, ¶4 “…site safety officer should be prepared to show and defend both the compliance determination and continued site compliance to authorized representatives…”)
Virginia discloses procedures to provide a safe work environment for those who have to work near RF transmission equipment. The claimed invention (a compliance audit module) would have been obvious since one of ordinary skill in the art in view of the compliance procedures as taught by Virginia could have implemented the claimed variation of the prior art and the claimed variation would have been predictable to one orf ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976).
Almeida, FCC OET 65 and Virginia are directed to the same field of endeavor since they are related to evaluating RF propagation data from antenna(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data manipulation and visualization tools of Almeida with the FCC guidelines of FCC OET65 and the RF Radiation Exposure Compliance Plan  as taught by Virgina since it allows for providing an action plan to comply with the FCC’s human 

With respect to Claims 11 and 16,
Almeida and FCC OET65 discloses all of the above limitations, the combination of Almeida and OET65 does not distinctly disclose the following limitations, but Virginia however as shown discloses,
further comprising a power down request module configured to allow a user to request that the power of a transmitter or multiple transmitters at a building can be reduced or turned off(page 13, “Site Safety Procedures”…fundamental safety measure for servicing an antenna should be to deactivate the unit…”; page 13, “Site Safety Procedures”, (a) Deactivate antennas…(b)”Lock out/tag out” transmitter:…” page 16 (b) ¶2:”…powering down…”) 
Virginia discloses procedures to provide a safe work environment for those who have to work near RF transmission equipment. Almeida, FCC OET 65 and Virginia are directed to the same field of endeavor since they are related to evaluating RF propagation data from antenna(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data manipulation and visualization tools of Almeida with the FCC guidelines of FCC OET65 and the RF Radiation Exposure Compliance Plan as taught by Virgina since it allows for providing an action plan to comply with the FCC’s human exposure to RF energy regulations 

With respect to Claim 20,
Almeida and FCC OET65 discloses all of the above limitations, the combination of Almeida and OET65 does not distinctly disclose the following limitations, but Virginia however as shown discloses,
further comprising: sending a request to an operator, a transmission site owner, a property management company and a city or municipality associated with the transmission site where the antenna structure is located; creating a database entry about a power down request; and sending a confirmation of the power shut down or power reduction to the user(page 13, “Site Safety Procedures”…fundamental safety measure for servicing an antenna should be to deactivate the unit…”; page 13, “Site Safety Procedures”, (a) Deactivate antennas…(b)”Lock out/tag out” transmitter:…” page 16 (b) ¶2:”…powering down…”; page 18, “Site Safety Officer”, ¶3 “…results of all determinations, including copies of any routine analysis …shall be maintained by the site safety officer with a copy forwarded to the responsible agency…”, ¶4 “…site safety officer should be prepared to show and defend both the compliance determination and continued site compliance to authorized representatives…”)
Virginia discloses procedures to provide a safe work environment for those who have to work near RF transmission equipment. Almeida, FCC OET 65 and .

Claims 7, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida, FCC OET65, in further view of Lidbrink et al., US Patent No US6,466,767B1.
With respect to Claims 7, 13 and 18,
Almeida and FCC OET65 disclose all of the above limitations, the combination of Almeida and FCC OET65  does not distinctly describe the following limitation, but Lidbrink however as shown discloses,
wherein the plurality of transmitters includes data on an indoor distributed antenna system ("inDAS") (claim 28: “…method for manufacturing a mobile test transmitter for determining antenna positions in an indoor distributed antenna system of a mobile telecommunications system
wherein the transmitters comprise an indoor distributed antenna system ("inDAS"), a signal booster, a WLAN access point, or any other source of RF radiation. (claim 28: “…method for manufacturing a mobile test transmitter for determining antenna positions in an indoor distributed antenna system of a mobile telecommunications system and for testing an entire antenna configuration of the mobile telephone system …”)
Lidbrink discloses a method/system for verifying the positioning of antennas. Almeida, FCC OET 65 and Lidbrink are directed to the same field of endeavor since they are related to evaluating RF propagation data from antenna(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data manipulation and visualization tools of Almeida with the FCC guidelines of FCC OET65 and the telecommunication method/system as taught by Lidbrink since it allows for determining positioning of antennas in a distributed antenna system (claim 28).

With respect to Claim 8,
Almeida, FCC OET65 and Lidbrink disclose all of the above limitations, Almeida further discloses, 
wherein the data on the plurality of transmitters further includes data on a signal booster, a WLAN access point, or any other source of RF radiation.(col 9, lines 22-29: “… cellsite data browser tool enables a network manager to view layers of RF coverage for different antenna groupings …”; 

Conclusion
References cited but not used:
Fattouch, US Patent No US 6,876,856 B2, “Method for establishing a radio coverage map”, relating to a method/system for establishing and detrmining transmission level for a station
Heiska et al., US Patent No US 6,021,316 A, “Method and apparatus for determining path attenuation of radio waves”, relating to method/system for determining the strength of the emission of a transmitter at various points in the environment.
Kanaan et al., US Patent No 6,640,089 B1, “System and method for adaptively predicting radio wave propagation”, relating to adaptively predicting radio wave propagation through a radio communication environment exhibiting heterogeneous propagation.
Chow et al., US Patent No US 5,564,121, “Microcell layout having directional and omnidirectional antennas defining a rectilinear layout in a 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629